Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 116-135 as filed on 2/25/2020 are currently pending and considered below.

Priority Date
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/858,759 and 62/865,411, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The specification does not provide support for at least one limitation of independent claim 116, which states “determining, based on the initial values, baseline values of the health metrics for the person.” Independent claims 123 and 130 contain a nearly identical limitation.
A priority date of 1/30/2020, which is the filing date of the Present Application, will be applied to Claims 116-135. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 116-135 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 116-135 are within the four statutory categories. 

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claim 116, which is a representative claim for all claims 116-135, which is addressed below for 101 explanation purposes, recites: A method of providing to a person a health service for a health condition, comprising:
receiving, from a health sensor of a mobile health device over an initial period, a plurality of initial values of health metrics of the person associated with performance of the health service; 
determining, based on the initial values, baseline values of the health metrics for the person;
receiving, from the health sensor at a time after the initial period, an additional value corresponding to at least one of the health metrics; and 
determining whether the additional value represents an irregularity with respect to the baseline values for the person.

“certain methods of organizing human activity.” For example, a medical professional may follow rules or instructions to determine irregularities. 

Step 2A of the Alice/Mayo Test - Prong Two
A method of providing to a person a health service for a health condition, comprising:
receiving, from a health sensor of a mobile health device over an initial period, a plurality of initial values of health metrics of the person associated with performance of the health service; 
determining, based on the initial values, baseline values of the health metrics for the person;
receiving, from the health sensor at a time after the initial period, an additional value corresponding to at least one of the health metrics; and 
determining whether the additional value represents an irregularity with respect to the baseline values for the person.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 

Furthermore, Claims 116-135 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “a mobile health device,” “one or more processors,” “a memory,” and “a non-transitory computer-readable media,” which amounts to merely invoking a computer as a tool to See MPEP 2106.05(f), see, e.g., page 33, line 23 – page 34, line 3 of the Present Specification, discussing the mobile health device; and page 69, line 23 – page 70, line 25 of the Present Specification, discussing the memory and processing.
adding insignificant extra-solution activity to the judicial exception – for example, the recitation of “from a health sensor of a mobile health device,” and “from the health sensor,” which amounts to mere data gathering. See MPEP 2106.05(g).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations. The additional elements are re-evaluated below under the significantly more analysis of step 2B:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
U.S. Patent Publication No. 2018/0325385 to Deterding, et. al. disclosing the processor (para. 0048), computer-readable memory (para. 0048), mobile health device (para. 0040), and receiving sensor data from a mobile device (para. 0050).
U.S. Patent Publication No. 2014/0006055 to Seraly, et. al. disclosing the processor (para. 0078), computer-readable memory (para. 0092), mobile health device (para. 0093), and sensors (para. 0008).
U.S. Patent Publication No. 2008/0004904 to Tran disclosing receiving sensor data from a mobile device (para. 0057)

and see Tran at Para. 0057). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
Dependent claims 117-122, 124-129, and 131-135 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. For example, claims 117, 119-120, 124, 126-127, 131, and 133-134 merely define a type of data processed by the system and only serve to further limit the abstract idea; Claims 118, 121-122, 125, 128-129, 132, and 135 merely further define the abstract idea. Claims 120-121, 127-128, and 134-135 also includes the additional elements of “a remote device,” and “the mobile device,” which is analyzed in the same manner as the “mobile device” in the independent claims and does not provide a practical application or significantly more for the same reasons. Claims 119, 126, and 133 also include the additional element of “a user interface,” which further defines the mobile device. Under Significantly More, this additional element is well-understood, routine, and conventional as indicated by the prior art of record (see Deterding at Para. 0042; see Seraly at Para. 0093). Dependent claims 117-122, 124-129, and 131-135 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more receiving or transmitting data over a network (e.g. the “communicating” and “receiving” features of 
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 116-135 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 117-118, 120-122, 124-125, 127-129, 131-132, and 135-135 recite the limitation "an irregularity.”  It is unclear if this refers to the same “an irregularity” in independent claims 116, 123, and 130, from which the claims depend. The recitations of “an irregularity” in claims 117-118, 120-122, 124-125, 127-129, 131-132, and 135-135 will be construed “the irregularity.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 116-117, 120, 122-124, 127, 129-131, and 134, as can best be understood, are rejected under 35 U.S.C. 102(a)(1)  as being unpatentable over U.S. Patent Publication No. 2018/0325385 to Deterding, et. al. 

Regarding claim 116, Deterding discloses: 
A method of providing to a person a health service for a health condition, comprising: (0057: detecting an unhealthy condition)
receiving, from a health sensor (0048: sensors for measuring environmental and physiological data) of a mobile health device over an initial period (0054: receiving physiological parameters sensed by a wearable or a mobile device), a plurality of initial values of health metrics of the person (0054: physiological parameters) associated with performance of the health service; (0047: the physiological parameters are associated with pulmonary rehabilitations, construed as a health service)
determining, based on the initial values, baseline values of the health metrics for the person; (0047: baseline profiles relate to pulmonary function)
receiving, from the health sensor at a time after the initial period (0050: periodically, like every 5-10 seconds (which means that some of the data would be gathered after the initial data was gathered), gathering sensor data, see also 0056 stating that the sensor data is first used to determine the baseline and 0057, new sensor data is compared to the baseline), an additional value corresponding to at least one of the health metric; and (0050: sensor data including particulate, heart rate, pulse oximetry, etc. which relates to pulmonary function)
determining whether the additional value represents an irregularity with respect to the baseline values for the person. (0057: the systems compares new sensor data to the baseline to detect anomalies (interpreted as deviations) to determine if there are deviations/anomalies from baseline)

Regarding claim 117, the combination discloses each of the limitations of claim 116 as discussed above, and further discloses: 
if it is determined that the additional value represents an irregularity with respect to the baseline values, communicating the irregularity to a provider of the health service. (0058: notifying healthcare providers after a specified % deviation from baseline)

Regarding claim 120, the combination discloses each of the limitations of claim 116 as discussed above, and further discloses:
the mobile health device communicating the initial values and the additional value to a remote device remotely coupled to the mobile health device; and (0054: the physiological information is sent to a remote server by the wearable or the mobile device)
the remote device determining the baseline values and determining whether the additional value represents an irregularity with respect to the baseline values. (0054-0055: data is received by the remote server is processed at the remote server, such as by a machine learning algorithm to create the baseline profile)

Regarding claim 122, the combination discloses each of the limitations of claim 116 as discussed above, and further discloses:
wherein determining baseline values of the health and determining whether the additional value represents an irregularity are performed by the mobile health device. (0042: analysis can occur at reporting devices 110A-110N, which includes mobile phone 110A)

Regarding claim 123, Deterding discloses: 
A system for providing a health service to a person for a health condition, the system comprising: (0057: detecting an unhealthy condition)
one or more processors; and (0100: monitoring platform 130 includes processor 2375)
a memory (0100: monitoring platform 130 includes memory) having code stored thereon that (0048: processor 210 for executing processing instructions,), when executed, receives, from a health sensor (0048: sensors for measuring environmental and physiological data) of a mobile health device over an initial period (0054: receiving physiological parameters sensed by a wearable or a mobile device), a plurality of initial values of health metrics of the person (0054: physiological parameters) associated with performance of the health service (0047: the physiological parameters are associated with pulmonary rehabilitations, construed as a health service), determines, based on the initial values, baseline values of the health metrics for the person (0047: baseline profiles relate to pulmonary function), receives, from the health sensor at a time after the initial period (0050: periodically, like every 5-10 seconds (which means that some of the data would be gathered after the initial data was gathered), gathering sensor data, see also 0056 stating that the sensor data is first used to determine the baseline and 0057, new sensor data is compared to the baseline) (0050: periodically, like every 5-10 seconds (which means that some of the data would be gathered after the initial data was gathered), gathering sensor data, see also 0056 stating that the sensor data is first used to determine the baseline and 0057, new sensor data is compared to the baseline), an additional value corresponding to at least one of the health metrics (0050: sensor data including particulate, heart rate, pulse oximetry, etc. which relates to pulmonary function), and determines whether the additional value represent an irregularity with respect to the baseline values for the person. (0057: the systems compares new sensor data to the baseline to determine if there are deviations from baseline)

Regarding claim 124, the combination discloses each of the limitations of claim 123 as discussed above, and further discloses:
wherein if it is determined that the additional value represents an irregularity with respect to the baseline values, the irregularity is communicated to a provider of the health service. (0058: notifying healthcare providers after a specified % deviation from baseline)

Regarding claim 127, the combination discloses each of the limitations of claim 123 as discussed above, and further discloses:
wherein the mobile health device communicates the initial values and the additional value to a remote device remotely coupled to the mobile health device (0054: the physiological information is sent to a remote server by the wearable or the mobile device) and wherein the remote device determines the baseline values and determines whether additional value represent an irregularity with respect to the baseline values. (0054-0055: data is received by the remote server is processes at the remote server, such as by a machine learning algorithm to create the baseline profile)

Regarding claim 129, the combination discloses each of the limitations of claim 128 as discussed above, and further discloses:
wherein the mobile health device receiving the additional value, determining whether the additional value represent an irregularity, and communicating the irregularity are all performed in real-time. (0062: the receiving (para. 0037) analysis and feedback occur in real-time)

Regarding claim 130, Deterding discloses: 
Non-transitory computer-readable media (0100: monitoring platform 130 includes memory) having software stored thereon for providing a person with a health service for a health condition, the software comprising: (0057: detecting an unhealthy condition, using software for executing the functions, see para. 0048)
executable code that receives, from a health sensor (0048: sensors for measuring environmental and physiological data) of a mobile health device over an initial period (0054: receiving physiological parameters sensed by a wearable or a mobile device), a plurality of initial values of health metrics of the person (0054: physiological parameters) associated with performance of the health service; (0047: the physiological parameters are associated with pulmonary rehabilitations, construed as a health service)
executable code that determines, based on the initial values, baseline values of the health metrics for the person; (0047: baseline profiles relate to pulmonary function)
executable code that receives, from the health sensor at a time after the initial period (0050: periodically, like every 5-10 seconds (which means that some of the data would be gathered after the initial data was gathered), gathering sensor data, see also 0056 stating that the sensor data is first used to determine the baseline and 0057, new sensor data is compared to the baseline), an additional value corresponding to at least one of the health metrics; and (0050: sensor data including particulate, heart rate, pulse oximetry, etc. which relates to pulmonary function)
executable code that determines whether the additional value represents an irregularity with respect to baseline values for the person. (0057: the systems compares new sensor data to the baseline to determine if there are deviations from baseline)

Regarding claim 131, the combination discloses each of the limitations of claim 130, as discussed above, and further discloses:
executable code that, if it is determined that the additional value represents an irregularity with respect to the baseline values, communicates the irregularity to a provider of the health service. (0058: notifying healthcare providers after a specified % deviation from baseline)

Regarding claim 134, the combination discloses each of the limitations of claim 130, as discussed above, and further discloses:
executable code that controls the mobile health device to communicate the initial values and the additional value to a remote device coupled to the mobile health device; and (0054: the physiological information is sent to a remote server by the wearable or the mobile device)
executable code that controls the remote device to determine the initial values and to determine whether the additional value represent an irregularity with respect to the baseline values. (0054-0055: data is received by the remote server is processes at the remote server, such as by a machine learning algorithm to create the baseline profile)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 118-119, 121, 125-126, 128, 132-133, and 135, as can best be understood, are rejected under 35 U.S.C. 103  as being obvious over U.S. Patent Publication No. 2018/0325385 to Deterding, et. al. 

Regarding claim 118, the combination of discloses each of the limitations of claim 116 as discussed above, and further discloses:
if it is determined that the additional value represent an irregularity with respect to the baseline values, communicating the irregularity to an operator of the mobile health device. (0061: for a child, a parent serves as an operator and irregularities are communicated to dashboard including an indicator of health, such as a percentage of baseline. Deterding may not explicitly teach that the irregularity is communicated to the operator of the mobile device. However, the limitation claims communication that does not result in a manipulative difference between the communication of the prior art and the functionally of the claimed method. The function taught by the prior art would be performed the same regardless of whether the irregularity was communicated to the device wearer or a parent. Because Deterding teaches that the irregularity is communicated, substituting the “to an operator” of the claimed invention for the “dashboard” of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of the invention (time of filing) to have substituted the dashboard of the prior art with any other device because the results would have been predictable.)

Regarding claim 119, the combination discloses each of the limitations of claim 118 as discussed above, and further discloses:
receiving input from the operator through a user interface of the mobile health device to address the irregularity. (0064: input, in the form of questions, through the wearable device to the monitoring and feedback platform, which occurs in response to an analysis of the baseline profile)

Regarding claim 121, the combination discloses each of the limitations of claim 120 as discussed above, and further discloses:
if the remote device determines that the additional value represent an irregularity with respect to the baseline values, the remote device communicating the irregularity to an operator of the mobile health device (0061: for a child, a parent serves as an operator, and irregularities are communicated to a dashboard including an indicator of health, such as a percentage of baseline. Deterding may not explicitly teach that the irregularity is communicated to the operator of the mobile device. However, the limitation claims communication that does not result in a manipulative difference between the communication of the prior art and the functionally of the claimed method. The function taught by the prior art would be performed the same regardless of whether the irregularity was communicated to the device wearer or a parent. Because Deterding teaches that the irregularity is communicated, substituting the “to an operator” of the claimed invention for the “dashboard” of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of the invention (time of filing) to have substituted the dashboard of the prior art with any other device because the results would have been predictable.), wherein the mobile health device receiving the additional value, determining whether the additional value represents an irregularity, and communicating the irregularity are performed in real-time. (0062: the receiving (para. 0037) analysis and feedback occur in real-time)

Regarding claim 125, the combination discloses each of the limitations of claim 123 as discussed above, and further discloses:
wherein if it is determined that the additional value represents an irregularity with respect to the baseline values, the irregularity is communicated to an operator of the mobile health device. (0061: for a child, a parent serves as an operator and irregularities are communicated to dashboard including an indicator of health, such as a percentage of baseline. Deterding may not explicitly teach that the irregularity is communicated to the operator of the mobile device. However, the limitation claims communication that does not result in a manipulative difference between the communication of the prior art and the functionally of the claimed method. The function taught by the prior art would be performed the same regardless of whether the irregularity was communicated to the device wearer or a parent. Because Deterding teaches that the irregularity is communicated, substituting the “to an operator” of the claimed invention for the “dashboard” of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of the invention (time of filing) to have substituted the dashboard of the prior art with any other device because the results would have been predictable.)

Regarding claim 126, the combination discloses each of the limitations of claim 125 as discussed above, and further discloses:
wherein input from the operator is received through a user interface of the mobile health device to address the irregularity. (0064: input in the form of questions to the monitoring and feedback platform, which occurs in response to an analysis of the baseline profile)

Regarding claim 128, the combination discloses each of the limitations of claim 127 as discussed above, and further discloses:
wherein if the remote device determines that the additional value represent an irregularity with respect to the baseline values, the remote device communicates the irregularity to an operator of the mobile health device. (0061: for a child, a parent serves as an operator and irregularities are communicated to dashboard including an indicator of health, such as a percentage of baseline. Deterding may not explicitly teach that the irregularity is communicated to the operator of the mobile device. However, the limitation claims communication that does not result in a manipulative difference between the communication of the prior art and the functionally of the claimed method. The function taught by the prior art would be performed the same regardless of whether the irregularity was communicated to the device wearer or a parent. Because Deterding teaches that the irregularity is communicated, substituting the “to an operator” of the claimed invention for the “dashboard” of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of the invention (time of filing) to have substituted the dashboard of the prior art with any other device because the results would have been predictable.)

claim 132, the combination discloses each of the limitations of claim 130, as discussed above, and further discloses:
executable code that, if it is determined that the additional value represents an irregularity with respect to the baseline values, communicates the irregularity to an operator of the mobile health device. (0061: for a child, a parent serves as an operator and irregularities are communicated to dashboard including an indicator of health, such as a percentage of baseline. Deterding may not explicitly teach that the irregularity is communicated to the operator of the mobile device. However, the limitation claims communication that does not result in a manipulative difference between the communication of the prior art and the functionally of the claimed method. The function taught by the prior art would be performed the same regardless of whether the irregularity was communicated to the device wearer or a parent. Because Deterding teaches that the irregularity is communicated, substituting the “to an operator” of the claimed invention for the “dashboard” of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of the invention (time of filing) to have substituted the dashboard of the prior art with any other device because the results would have been predictable.)

Regarding claim 133, the combination discloses each of the limitations of claim 132, as discussed above, and further discloses:
executable code that receives input from the operator through a user interface of the mobile health device to address the irregularity. (0064: input in the form of questions to the monitoring and feedback platform, which occurs in response to an analysis of the baseline profile)

claim 135, the combination discloses each of the limitations of claim 134, as discussed above, and further discloses:
executable code that, if the remote device determines that the additional value represents an irregularity with respect to the baseline values, controls the remote device to communicate the irregularity to an operator of the mobile health device (0061: for a child, a parent serves as an operator and irregularities are communicated to dashboard including an indicator of health, such as a percentage of baseline. Deterding may not explicitly teach that the irregularity is communicated to the operator of the mobile device. However, the limitation claims communication that does not result in a manipulative difference between the communication of the prior art and the functionally of the claimed method. The function taught by the prior art would be performed the same regardless of whether the irregularity was communicated to the device wearer or a parent. Because Deterding teaches that the irregularity is communicated, substituting the “to an operator” of the claimed invention for the “dashboard” of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of the invention (time of filing) to have substituted the dashboard of the prior art with any other device because the results would have been predictable.), wherein receiving the values, determining whether the additional values represent an irregularity, and communicating the irregularity are performed in real-time. (0062: the receiving (para. 0037) analysis and feedback occur in real-time)

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686




/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626